Title: To Benjamin Franklin from Benjamin Vaughan, 7 June 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, June 7th:, 1782.
Mr Bowen has by this time received your books, directed to Ostend.— May you go on with the work of peace for which you are so gloriously prepared by the spirit of sweet humanity & an enlarged mind. I think I may venture to say from a knowledge of characters that no liberality YOU introduce herein, will meet with a repulse; on the contrary, that it will meet with a most willing acceptance. I must look therefore to you on this occasion for some generous precedent in favor of human rights; and as you labored so meritoriously to prevent a senseless war, I hope you will now adopt hints in your peace, framed upon some of those liberal doctrines with which your mind & writings are so conspicuously marked. A philosopher of your stamp should do nothing which is not novel & pregnant; and I know that more may [be] done in this line than you suspect, both in the form of [torn]erous language & humane measures, with which therefore I hope to hear your terms are marked and tinctured throughout.— You are too wise to let this hint displease or escape you, knowing from what opportunities I speak.— If the sugar refiners press our West India people, in addition to the admission of sugars from all our captured islands, I shall not be surprised if we get neutral colors to go to all our islands, so as to make for us a maritime peace, & thus lessen the horrors of war to individuals.
At present I am as much hurried as yourself, but I thought this hint of too much magnitude to your glory & that of mankind to omit it.
Mr Oswald perhaps may tell you of Mr Laurens’s strange behavior here. As I thought he might ask to see my first letter about him to you, I made it very civil.
I am, my dearest sir, ever yours most devotedly, gratefully, & affect[torn]
B V——N.

I have given orders for shipping £6000 in goods to America.— A number of people are beginning to emigrate but none of much conseq[torn] I think many amiable people will go from our islands, & with conside[torn]

